Citation Nr: 0522804	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for lumbosacral strain 
with osteoarthritis.

2. Entitlement to an initial increased (compensable) rating 
for residuals of left ankle fractures.

3. Entitlement to an initial increased rating for right knee 
ligamentous injury with osteoarthritis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1979 to August 
1981, and from February 1986 to November 1995.  In her first 
period of service, she was a veterinary specialist, earning a 
marksman badge in the M-16 and expert badge in the hand 
grenade; and during the second period of service, she was in 
food service during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

Service connection is also in effect for scars of the left 
knee, for which a noncompensable rating is assigned.  That 
issue is not before the Board at this time.

The veteran provided testimony before a Veterans Law Judge at 
the RO in May 2003; a transcript is of record.  [As noted in 
subsequent correspondence with the appellant, that Judge is 
no longer with the Board.]

The case was remanded by the Board in April 2004 for 
development of the evidence. 

The case was again remanded by the Board in March 2005 for 
another hearing.

The veteran again provided testimony before a Veterans Law 
Judge in July 2005 via videoconferencing; a transcript is of 
record.  Since then, a computer disc containing VA X-rays and 
magnetic resonance imaging (MRI) reports has been received 
and is enclosed in the claims file.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  



FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issues.

2.  The veteran has had recurrent back problems in service 
and since service, and has now developed lumbosacral strain 
with arthritis.  

3.  The veteran's back complaints since service cannot be 
dissociated from either her inservice problems and/or her 
service-connected right knee and left ankle disorders.

4.  The veteran's right knee disability causes some swelling, 
buckling and chronic pain and functional limitations of a 
generally more than slight and more often than not, of a 
moderate nature, for which she requires a brace and causing 
quantitative and qualitative functional impairment in daily 
activities.

5.  There is X-ray evidence of arthritic involvement of the 
right knee joint.

6.  Current residuals of left ankle fractures are manifested 
by generally no more than slight and occasionally moderate 
limitations of motion with some tenderness and aching; pain 
does not cause increased functional impairment although 
minimal degeneration is identified at present.



CONCLUSIONS OF LAW

1.  Lumbosacral strain with osteoarthritis is the result of 
service and/or service-connected disabilities.  38 U.S.C.A. 
§§ 1110, 1131, 5103 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3 
3.303, 3.310 (2004).  

2.  The criteria for an evaluation of 20 percent but no more 
for residuals, right knee disability with instability, are 
met.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code (DC) 5299, 5203, 5257 (2004).

3.  The criteria for a separate evaluation of 10 percent but 
no more for arthritis of the right knee are met.  38 U.S.C.A. 
§§ 1155, 5103; 38 C.F.R. §§ 4.7, 4.71a, 4.40, 4.45, 4.59, 
Diagnostic Codes 5010 (2004).

4.  The criteria for an initial disability of 10 percent and 
no more for residuals of left ankle fractures with 
degenerative joint disease, are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), 
the Board would note that a number of procedural changes have 
taken place in the recent past which were intended to ensure 
the protection of a veteran's due process.  In this instance, 
the veteran has been provided with SOCs, SSOCs and other 
documents relating to the pertinent regulatory provisions, 
has been afforded the requisite clinical testing, and has 
been given the opportunity to provide all other pertinent 
documentation relating to his current complaints.  After two 
remands, and two opportunities to provide testimony before 
Veterans Law Judges, the Board is satisfied that all due 
process requirements including regulatory and applicable 
judicial mandates have been fulfilled and that all due 
process rights of the veteran have been fully protected and 
addressed as they relate to issues herein considered. 

Service Connection

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.303, 3.310 (2004).  

When there is aggravation of a non-service-connected 
condition which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lumbosacral strain with osteoarthritis
Factual Background and Analysis

Service medical records reflect a number of right and left 
knee complaints and injuries, and left ankle injuries, 
sometimes due to sports and also including a car accident in 
1980.

The veteran's service records also show specific recurrent 
complaints referable to her back.  

She was seen in March 1980 with complaints of low back pain. 

In April 1981, she again had complaints of pain in her low 
back. 

A notation was made of low back pain in December 1991.

On the veteran's initial claim for compensation filed in 
2000, she stated that she had had increasing low back 
problems. 

On the VA examination in July 2001, the veteran reported that 
she had missed 5 days of work in the past year for knee 
problems and lower back pain.  On examination, she said that 
she did not recall any special back injury, but reported that 
she had had increasing problems over the years.  In the past, 
she had tried wearing a back brace and had undergone physical 
therapy.  Sometimes, she would have radiation of pain into 
the left thigh down to the knee.  The back did not hurt all 
of the time, but would flare up with increased standing or 
lifting.   When she was required to stay home from work due 
to the back problems, she used a heating pad.

On examination of the lumbosacral spine, she had normal 
lordosis and no scoliosis.  She had mild tenderness to 
palpation without grimacing at the L-3/L-4 levels in the 
midline as well as in the paravertebral muscles.  There was 
no muscle spasm.  Flexion was 0-45 degrees and extension was 
to 30 degrees.  Lateral flexion was to 40 degrees as was 
rotation.  There was some discomfort on repetitive motion.  
She had relatively normal sensations.  

The diagnosis was made of lumbosacral spine, recurrent 
strains, with residuals of pain.  The examiner noted that 
with pain, she had a probable additional 20 degrees loss of 
motion above regular flexion and extension.  X-rays showed 
minimal degenerative changes described as anterior 
osteophytes.  

In a statement in May 2002, the veteran reported that she had 
constant low back pain and could barely lay on her stomach 
for any period of time without having pain in her low back.  
She had to put ice or heat on the back on a daily basis and 
took medication for the pain.  She had a constant, painful 
aggravation of the pain on prolonged standing or lifting.

At the personal hearing held in May 2003, the veteran 
testified that she had had low back problems in service in 
1980 and 1981 and that her back continued to hurt in the 
interim between service periods.  Tr. at 5.  It was argued 
that the lack of greater symptoms on the last VA examination 
was in part due to her being on medications.  Tr. At 5.  She 
said she had back problems between her first and second 
periods of service, during which time she remained a drilling 
reservist; she had then injured her back in a mobile kitchen 
in  a tent-like food service facility.  She went on sick call 
at the time.  Tr. at 6.  She said she had received treatment 
at that time and on a continuous basis, off and on, 
thereafter in service and since.  She felt that some of her 
records might be commingled with those of her husband, who 
was also in the military.

On VA examination in June 2004, she was noted to work as a 
cashier for the Air Force Academy; she had problems with her 
back after working.  She had initially had worse pain 
radiating to the left, but it was now more equal.  She also 
used a heating pad after work.  On examination, there was a 
slightly pronounced lordotic lumbar curvature.  She had 
bilateral tenderness to the sacroiliac level.  Range of 
motions were noted.  Straight leg raising was positive on the 
right at 60 degrees with pain over the left L-3 level with 
negative Lasegue sign.  The examiner felt that with pain, 
there was an added 10 degrees limitation.  Diagnosis was 
chronic lumbosacral strain with minimal degenerative joint 
disease.  It was noted that she had had back complaints in 
service but no opinion could be provided as to whether these 
symptoms were due to the same cause.  No opinion was provided 
as to a relationship that might exist between the back 
problems and her other orthopedic problems of service origin.

Reports of X-rays and MRIs done by VA are now in the file 
from as recently as June 2005.  She had complaints of low 
back pain with radiation down the legs, right greater than 
left.  Films were initially normal.  They later showed canal 
stenosis at L-4/L-5 and central herniation of the nucleus 
pulposus with peripheral granulation response and bilateral 
foraminal compromise with potential effacement of both S-1 
nerve root.  Other studies showed ventral osteophytosis to 
involve the bodies of L-2 through L-4.

All in all, while the evidence is certainly not unequivocal 
in this case, the Board finds the evidence of record in the 
aggregate raises a doubt as to the relationship between the 
veteran's low back problems in service and present; and more 
importantly, an association between her ongoing and 
increasing other orthopedic problems and her current low back 
problems.  Not only is this supported by the clinical 
documentation of record, but the Board finds her testimony 
and statements in that regard to be entirely credible.  This 
doubt must be resolved in her favor.  Service connection is 
warranted for lumbosacral strain with osteoarthritis.  

Increased Evaluations
General Criteria

Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule) which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Residuals of a left ankle fractures
Specific Criteria

Under Diagnostic Code 5003, which addresses degenerative 
arthritis, it indicates that such should be evaluated on the 
basis of limitation of the part affected. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).

The RO has rated the veteran's left ankle disorder under 38 
C.F.R. § 4.71a, Diagnostic Code 5271, which provides that a 
10 percent disability rating is warranted if there is 
moderate limitation of motion of the ankle.  A 20 percent 
rating is warranted if there is marked limitation of motion.  

Normal ankle dorsiflexion is from 0 to 20 degrees, and normal 
plantar flexion of the ankle is from 0 to 45 degrees.  See 38 
C.F.R. § 4.71, Plate II.

Factual Background 

Service records show no evidence of pre-service left ankle 
problems.  From early in service, the veteran began to have 
left ankle problems starting with swelling.  In September 
1979, she turned her ankle in a sports activity and was found 
to have a chip fracture.  In October 1979, she had an ankle 
sprain.  Again, in December 1979, she hurt her left ankle.

On VA examination in 2001, she said she had fractured the 
ankle for the second time in 1990.  She had had chronic edema 
of the area since then, but no significant pain.  There was 
no swelling or deformity on examination.  The ankle was 
slightly tender to palpation over the insertion of the 
Achilles tendon.  She had normal motions.  She had no 
additional limitations of motions due to pain.  X-ray was 
said to be normal.

On VA examination in 2004, she complained of aching in the 
left ankle on cold weather.  She had occasional swelling but 
this was not necessarily exercise related.  The ankle felt 
weak and felt like it was giving way, but did not require the 
use of a brace, cane, etc.

On examination, the lateral malleolus was slightly more 
prominent on the left than the right.  There was tenderness 
over the posterolateral ankle at the peroneal osseofibrous 
tunnel.  She had no joint crepitus or laxity.  Motions were 
normal and there was no joint instability,.  Although X-rays 
were normal, it was reported that X-rays of the left ankle in 
October 2003 had shown medial malleolar degenerative joint 
disease with tibial-talar degenerative joint disease.   

 Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is 
reasonably in support of an initial evaluation of 10 percent 
but no more for residuals of ankle fractures with minimal 
degenerative joint disease of the left ankle.  The Board must 
note that there is no evidence that the veteran's left ankle 
is ankylosed, and thus consideration of Diagnostic Code 5270 
is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5270 (2004).  The symptoms have been fairly static during 
this period, and Fenderson staging need not be applied.

During the appeal period, the veteran has consistently 
complained of ankle pain, which the medical records clearly 
support.  Treatment records have shown that the veteran has 
pain with all ranges of motion of the ankle.  Such findings 
show that the veteran has some slight and occasionally more 
nearly moderate, but less than marked, limitation of motion 
of the left ankle.  Unlike her right knee, she wears no brace 
on the ankle.  Under the applicable Diagnostic Codes that 
address the ankle, without ankylosis, or other more 
functional impairment, the veteran is not entitled to an 
evaluation in excess of 10 percent, regardless of the Codes 
used.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
However, the analysis in DeLuca does not assist the veteran, 
as she has no identifiable increase in impairment due to 
pain.

The Board further notes that a separate evaluation for the 
degenerative joint disease of the left ankle need not be 
assigned, as the veteran's current evaluation is based on her 
limitation of motion, which is compensable.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004) (when limitation of motion 
of the specific joint or joints involved is noncompensable, 
an evaluation of 10 percent may be assigned for each such 
major joint or group of minor joints affected by limitation 
of motion.  However, an evaluation assigned for arthritis 
will not be combined with ratings based on limitation of 
motion).

Right knee ligamentous injury with osteoarthritis
Specific Criteria

38 C.F.R. § 3.322 provides that in cases involving 
aggravation by active service, the rating will reflect only 
the degree of disability over and above the degree of 
disability existing at the time of entrance into active 
service, whether the particular condition was noted at the 
time of entrance into active service or whether it is 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule except that if the disability is 
total (100 percent) no deduction will be made.  If the degree 
of disability at the time of entrance into active service is 
not ascertainable in terms of the schedule, no deduction will 
be made.  38 C.F.R. § 3.322 (2004).

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
warranted.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees. A 30 percent rating is 
warranted in the case of extension limited to 20 degrees.  A 
40 percent rating is warranted where extension is limited to 
30 degrees.  A 50 percent rating is warranted for limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Under Diagnostic Code 5256, a 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.

A 20 percent evaluation is warranted for cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain and effusion into the joint. 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  

However, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. 

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

The General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2004).

Under Diagnostic Code (DC) 5257, a maximum evaluation of 30 
percent is awarded in cases of severe recurrent subluxation 
or lateral instability of a knee.  Where the diagnostic code 
(DC 5257) is not predicated on loss of range of motion, §§ 
4.40 and 4.45, with respect to pain, have no application.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); see also DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1996).




Factual Background 

Service records show that the veteran had injured her right 
knee in 1975, prior to entrance into service.  However, at 
the time of entrance, there were no changes shown in the 
lateral meniscus.  In April 1980, she was seen for right knee 
problems after dropping a box on her leg.  She later twisted 
her right knee in July 1980 while playing ball.  She was seen 
on numerous occasions thereafter, and eventually, in December 
1980, it was determined that she had injured her meniscus.  
She underwent arthroscopic surgery in January 1981.  She 
continued to have recurrent right knee complaints in service.

On VA examination in September 2000, she said that she was 
having increased right knee pain.  The pain was worse in cool 
damp weather and when going up or down stairs.  She had had 
occasional locking of the right knee and had noted cracking 
and popping of the right knee.  For the pain, she used Aleve.  

On examination, she had a 6 cm. surgical scar on the right 
medial knee.  Pedal pulses were present x 2 bilaterally.  
Deep tendon reflexes were 2+, and symmetrical throughout out.  
Babinski toes were downgoing.  She had full range of knee 
motion and no swelling.  She had lateral joint-line 
tenderness of the right knee.  X-rays of the right knee were 
taken but not reported.

On VA examination in July 2001, she said that since her right 
knee surgery, she had had intermittent pain, but in the past 
year, she had had daily aching.  The right knee pain had 
gotten worse in the last year and was worse with repetitive 
bending, running or squatting.  There had been no locking as 
such, but once a week or so, she would have a sensation of 
instability.  She had a right knee flare-up about two times a 
week which would require icing.

On examination, she had slight edema of the right knee.  
There was a well-healed, nontender 7-cm. anteromedial scar.  
There was no palpable tenderness or muscle wasting except for 
slight tenderness on palpation with anteroposterior stressing 
along the medial aspect of the knee and the patellar tendon 
areas.  

The examiner concluded that she had right knee ligamentous 
injury with development of slight osteoarthritis and 
residuals of intermittent pain.  She was noted to have an 
additional 15 degrees of loss of range of motion with pain.

On VA examination in June 2004, the veteran reported having 
chronic pain in the right knee joint especially with 
prolonged standing.  There was occasional catching.  She was 
now using a protective brace when she exercised.  

On examination, there was no obvious right knee enlargement.  
The larger surgical scar was well healed, slightly darkened 
and slightly depressed.  There were also two small punctate 
scars as a result of the arthroscopic portals; these were 
well healed.  She had palpable infrapatellar bogginess with 
associated tenderness.  There was also mild medial joint line 
tenderness.  Motions were recorded as normal.  She had no 
ligamentous laxity.  On repetitive motions, she had a pulling 
pain in the lateral knee.  The examiner felt that with the 
pain, there was an additional 20 degrees of limitation of 
flexion.  The aching in cold weather was noted.  Diagnosis 
was recurrent right medial meniscus injury with status post 
combined arthroscopic and open medial meniscus repair, with 
posttraumatic degenerative joint disease secondary thereto.  

Analysis

In this case, although the veteran was noted to have a right 
knee problem prior to service, the initial rating action by 
the RO specifically declined to assign a compensable rating 
to be deducted for the preexisting degree of impairment in 
rating that disability pursuant to 38 C.F.R. § 3.322.  The 
Board finds no basis for doing otherwise.  

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an initial 20 
percent evaluation for the service-connected right knee 
instability.  Throughout this period, her symptoms have been 
relatively static and Fenderson need not be applied with 
regard to staged ratings.

The veteran testified that she has problems going up stairs, 
standing, squatting and in doing many other activities.  She 
describes the knee giving way without the brace and buckling.  
These are feelings about which she is competent to testify.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Corroborating 
the veteran's testimony are the findings in the VA 
examination reports, including reference to some instability.   

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, no examiner has specifically described the 
recurrent subluxation or lateral instability as severe, nor 
is there other evidence to support such a conclusion, as 
required for a 30 percent rating.  

However, as discussed above, the other evidence in support of 
the veteran's claim brings the record into equipoise.  In 
such situations, reasonable doubt is resolved in favor of the 
veteran.  Accordingly, a 20 percent rating for impairment of 
the right knee with recurrent subluxation or lateral 
instability is in order under DC 5257.   The Board notes the 
VA examination demonstrated no sign of ankylosing.  Thus, a 
higher disability evaluation under DC 5256 is not warranted.  

In addition, herein, because of the clearly identified 
arthritis in the veteran's right knee, a rating of 10 
percent, is consistent with 38 C.F.R. § 4.71a, DC 5010-5003.  

Additional Considerations

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  Other than contemplated in the 
schedular provisions cited above, it has not been shown that 
the veteran's right knee and ankle disabilities, alone, have 
resulted in frequent hospitalizations.  And while she has 
some limitations at work, these are as contemplated within 
the schedular criteria.  These disabilities have not caused a 
marked interference in the veteran's employment.  The Board 
is therefore not required to refer this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).

ORDER

Service connection for lumbosacral strain with osteoarthritis 
is granted.

An initial increased rating of 10 percent for residuals of 
left ankle fractures, is allowed, subject to the regulatory 
criteria relating to the payment of monetary awards.

An initial increased rating of 20 percent and no more for 
right knee ligamentous injury, with a separate 10 percent for 
degenerative joint disease, is allowed, subject to the 
regulatory criteria relating to the payment of monetary 
awards.
.


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


